Best, C.
— This was an application by the appellant for license to sell intoxicating liquors. The appellees filed a remonstrance against the application. The board of commissioners denied the application. The appellant appealed to the circuit court, where the cause was tried and the license denied. From the judgment the appellant appealed to this court, and *446the judgment was reversed. Keiser v. Lines, 57 Ind. 431. After the reversal, the cause was submitted to a jury, and a verdict returned against the appellant. Over a motion for a new trial, final judgment was rendered upon the verdict, from which the appellant appeals, and insists that the court erred in overruling the motion for a new trial, and in rendering the-judgment upon the verdict.
No objection was made to the judgment below, and hence; no question arises upon it here.
The motion for a new trial embraces many questions, none of which were attempted to be saved otherwise than by a bill of exceptions. The clerk has copied into the record a paper purporting to be'a bill of exceptions, which embraces many questions arising during the progress of the trial in the admission and exclusion of evidence, and in giving and refusing to give instructions; but, as this paper is not signed by the judge, it can not be regarded as a bill of exceptions. In the absence of a bill of exceptions, there is no question in the record. The judgment should, therefore, be affirmed.
Per Curiam. — It is therefore ordered, upon the foregoing opinion, that the judgment be, and it is hereby, in all things; affirmed, at appellant’s costs.